DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

HELEN M. MORRIS, by and through ANNETTE H. MORRIS, Attorney-
                           in-Fact,
                          Appellant,

                                    v.

   SNH SE TENANT, TRS, INC., SNH TRS, INC., SENIOR HOUSING
  PROPERTIES TRUST, FVE MANAGERS, INC., FIVE STAR LIVING,
 INC. f/k/a FIVE STAR QUALITY CARE, INC., SPTMRT PROPERTIES
TRUST, and PATRICIA J. FOSTER (as to THE GARDENS OF PORT ST.
                            LUCIE),
                           Appellees.

                              No. 4D20-1622

                               [May 6, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Nineteenth
Judicial Circuit, St. Lucie County; Barbara W. Bronis, Judge; L.T. Case
No. 562018CA001022AXXXXHC.

   Megan Gisclar Colter, Lisa M. Tanaka, and Donna K. Hanes of Wilkes
& Associates, P.A., Tampa, for appellant.

   Thomas A. Valdez and Kimberly J. Lopater of Quintairos, Prieto, Wood
& Boyer, P.A., Tampa, for appellee, SNH SE Tenant, TRS, Inc.

PER CURIAM.

  Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.